Citation Nr: 9913098	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-07 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death based on tobacco use/nicotine dependence 
during active service.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran was honorably discharged from the United States 
Air Force in October 1968 with over 26 years of active duty 
service.  He died on August [redacted], 1990.  The appellant 
is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision issued 
by the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

It is noted that the death certificate indicates that the 
veteran was died at the Willis-Knighton Medical Center in 
Shreveport, Louisiana, on August [redacted], 1990.  However, terminal 
hospitalization reports have not been requested from this 
facility and associated with the record.  The appellant 
asserts that a contributory cause of death noted on the death 
certificate, acute and chronic respiratory failure, as well 
as a condition not specifically mentioned on the death 
certificate but noted in the record, chronic obstructive 
pulmonary disease (COPD), was responsible for the veteran's 
death for purposes of her claim for VA death compensation 
benefits.  She claims that the veteran's use of tobacco 
during service caused the COPD.

Moreover, the Board observes that there are very few medical 
records on file other than the veteran's service medical 
records.  The record reflects that the veteran was treated at 
the Barksdale Air Force Base Hospital in 1988.  However, 
given the lengthy postservice period, between 1968 and 1990, 
there may be additional medical records available.
The requisition and consideration of medical records which 
are known to be in existent and possibly relevant to an issue 
on appeal is necessary for the adjudication of the case.  
Decisions of the Board must be based on all of the evidence 
available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 1998) 
and Gilbert v. Derwinski, 1 Vet. App. 78 (1990).  The duty to 
assist a claimant in filing an application for VA benefits 
under 38 U.S.C.A. § 5103(a) (West 1991) includes the duty to 
request information which may be pertinent to the claim.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist a claimant in filing a claim 
pertains to relevant evidence which may exist or could be 
obtained).  The duty to assist is particularly applicable to 
records which are known to be in the possession of the 
Federal Government.  See Counts v. Brown, 6 Vet. App. 473 
(1994).

Further, the RO is directed on remand to consider the 
appellant's tobacco use claim pursuant to the General 
Counsel's holding in VAOPGCPREC 19-97 (May 13, 1997).  In 
this precedent opinion, applicable to the adjudication of 
claims based on tobacco use during active service filed on or 
before June 9, 1998, as is the case here, the General Counsel 
held the following:

A determination as to whether service 
connection for disability or death 
attributable to tobacco use subsequent to 
military service should be established on 
the basis that such tobacco use resulted 
from nicotine dependence arising in 
service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon whether nicotine 
dependence may be considered a disease 
for purposes of the laws governing 
veterans' benefits, whether the veteran 
acquired a dependence on nicotine in 
service, and whether that dependence may 
be considered the proximate cause of 
disability or death resulting from the 
use of tobacco products by the veteran.  
If each of these three questions is 
answered in the affirmative, service 
connection should be established on a 
secondary basis.  These are questions 
that must be answered by adjudication 
personnel applying established medical 
principles to the facts of particular 
claims.

See also VAOPGCPREC 2-93.

Of record are statements by Drs. Nicholls and Bryn who state 
that the veteran's long history of cigarette smoking that 
began in service and his COPD are related.  Dr. Bryn 
specifically stated that the veteran's COPD was a 
contributory cause of death.  The Board also notes that 
service medical records dating as far back as when the 
veteran was 21 years of age indicated that he was then 
smoking approximately one pack of cigarettes a day.  It is 
unclear if this tobacco use continued throughout his lengthy 
service, but the aforementioned 1988 hospital report from 
Barksdale Air Force Base indicated that he had a 50 year 
history of smoking that ended in 1982.

In light of the above, and to fully address this claim 
pursuant to the General Counsel's holding in 19-97, the RO 
should obtain a medical opinion to address this matter.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must obtain copies of all 
medical records pertaining to the 
veteran's hospitalization at the medical 
facility cited above at the time of his 
death in August 1990.  The Barksdale Air 
Force Base Hospital and/or the National 
Personnel Records Center should be 
contacted regarding the acquisition of 
any available records from that facility.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran 
during his lifetime.  Any VA medical 
records identified by the appellant 
should be obtained pursuant to 
established procedure.  With respect to 
non-VA health care providers identified 
by the appellant, the RO should request 
her authorization to release any 
indicated private medical records.

Upon receipt of her signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Upon completion of the above, the RO 
should refer the veteran's claims folder 
for review by a VA physician specializing 
in pulmonary diseases and, if possible, 
with a sub-specialty in smoking-related 
diseases.  The specialist should 
undertake a longitudinal review of the 
veteran's medical records and render an 
opinion as to the relationship, if any, 
between the medical conditions treated 
during service, and in particular, the 
history of his cigarette smoking, and the 
conditions that caused his death in 
August 1990.  The specialist should 
address this subject on two levels:  
cause-and-effect etiology between a 
condition treated in service and the 
conditions responsible for his death; 
and, if a cause-and-effect relationship 
is not shown, whether any condition, 
particularly, any disease that the 
specialist believes is related to the 
veteran's history of smoking noted in 
service, contributed materially or 
substantially to any condition 
responsible for his death.  The medical 
opinion should include a discussion by 
the reviewing specialist of all pertinent 
medical studies on the subject of 
nicotine dependence and smoking and 
smoking-related diseases.  This opinion 
should be based on a thorough and careful 
review of all the evidence contained in 
the claims folder, particularly, the 
medical statements/opinions of Drs. 
Nicholls and Bryn, cited above.

5.  After completion of the above, the RO 
must readjudicate the appellant's claims, 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
the tobacco use claim should be addressed 
pursuant to the General Counsel's holding 
in VAOPGCPREC 19-97, as alluded to above 
in this remand.  Any additional 
evidentiary/medical development required 
to fully address this matter should be 
undertaken.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


